808 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gene Carroll STRADER, Plaintiff-Appellant,v.Aaron JOHNSON, Secretary of Correction;  Nedville O. Jones;Harold W. Lilly;  John G. Patseavouras;  W.A. Randell;  BoydBennett;  Bob Hicks;  Joe Loftis;  L. Davis Butler;Chairman and Members of Parole Commission;  Shirley Gore,Defendants-Appellees,
No. 86-7274.
United States Court of Appeals, Fourth Circuit:
Submitted Oct. 24, 1986.Decided Dec. 11, 1986.

Gene Carroll Strader, appellant pro se.
Jacob Leonard Safron, Office of the Attorney General of North Carolina, for appellees.
M.D.N.C.
AFFIRMED.
Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, District Judge.  (C/A No. 86-210-G)
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Strader v. Johnson, C/A No. 86-210-G (M.D.N.C. Sept. 9, 1986).


2
AFFIRMED.